DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
Claims 1-20 are currently pending for examination.

Claim Objections
3.	Claim 14 is objected to because of the following informalities: “to operative” should be “to be operative”.  Appropriate correction is required.
	Claim 16 is objected to because of the following informalities: “wherein further comprising” should be “wherein the method further comprising”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 6-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	Claims 6-14 recites the limitation " The adjustable T-square apparatus".  There is insufficient antecedent basis for this limitation in the claim. Claims 1-5 should be corrected to include “adjustable T-square apparatus”.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 13, 15-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holland (US Pat. No. 6,049,990).
	For claim 1, Holland discloses an adjustable T-square (Fig. 1: element 20, Col 3, line 66) comprising: 
	a head portion (Fig. 1: see element 25) with a body adapted to sit adjacent to a work surface (E.g. Col 7, line 16: laying the tool 20 on a work surface); 
E.g. Col 5, lines 44-45: facilitate rotation of the rule 30; also see Figs. 7-10 showing the ruler is moveable relative to the head portion of the T-square); 
	a locking mechanism (Fig. 1: see element 70) operative to lock the ruler portion in a fixed position relative to the head portion (E.g. Col 5, lines 32-43: To maintain the rule 30 within the channel 35, a thumb screw 70 is received by a threaded orifice 72 defined in the flared portion 60 of the channel 35, in line with the center of the channel 35. The thumb screw 70 indexes with the longitudinal slot 37 defined in the rule 30. The thumb screw 70 preferably mounts a washer 73 and/or defines a shoulder 75 to aid in bearing on the rule 30. Alternatively, a stud extends upward from the channel 35 to index with the longitudinal slot 37 defined in the rule 30 in place of the threaded orifice 72 and thumb screw 70 arrangement. The stud receives a washer and wing nut or a similar easy to release fastener); and 
	an alignment mechanism (E.g. Col 6, lines 10-20: the vernier marks 130 act in conjunction with the protractor scale 100 disposed in the channel 35 to provide alignment readings of the rule's disposition in one degree increments relative to the squaring edge 40 of the base 25. Preferably, the edge 135 of the radiused end 85 of the rule 30 is bevel to accommodate alignment of the vernier and protractor markings 120 and 100. The protractor scale is preferably marked with two scales 137 and 139. An inner scale 137 indicates direct measurement of the rule's (acute) angle while an outer scale 139 allows measurement of reverse or obtuse angles; also see Figs. 7-10 showing alignment mechanism to align the ruler with respect to the head portion). 
For claim 13, Holland discloses wherein the head portion further comprises: a plurality of indicia indicating angle of the ruler portion with respect to the head portion (E.g. Col 6, lines 16-
For claim 15, Holland discloses a method for drawing a straight angled line (Figs. 13 and 7-10) comprising: 
rotating a ruler portion of an adjustable T-square (see Figs. 7-10 and 13; Col 5, lines 46-62: The rule 30 is a slotted blade having a square distal end 80 and a radiused proximal end 85. The rule 30 is slideably disposed within the channel 35 of the base 25. The thumb screw 70 or the stud with the wing nut extends through the longitudinal slot 37 defined in the rule 30. This arrangement holds the rule 30 in place in the channel 35 while allowing it to be slid through the channel 35 for necessary adjustment of the rule's protrusion beyond the base 25. The ends 87 and 88 of the slot 37 are rounded. The proximal end 88 of the slot 37, adjacent the radiused end 85 of the rule 30, is positioned and rounded to allow rotation of the rule 30 about the thumb screw 70 or stud. The distal end 87 of the slot 37, adjacent the square end 80 of the rule 30, is rounded to facilitate use of a pencil 90 or the like positioned in the slot 37 to draw a circle or arc 152 of a given radius by rotating the entire tool 20 about a punch, pencil 90 or the like anchoring the tool 20 at the V-shaped index notch 50);
aligning an alignment mechanism with angled indicia on a head portion of the adjustable T-square (E.g. Col 6, lines 10-20: the vernier marks 130 act in conjunction with the protractor 
engaging a locking mechanism at a precise angle preventing movement of the ruler portion with respect to the head portion (E.g. Col 5, lines 32-43: To maintain the rule 30 within the channel 35, a thumb screw 70 is received by a threaded orifice 72 defined in the flared portion 60 of the channel 35, in line with the center of the channel 35. The thumb screw 70 indexes with the longitudinal slot 37 defined in the rule 30. The thumb screw 70 preferably mounts a washer 73 and/or defines a shoulder 75 to aid in bearing on the rule 30. Alternatively, a stud extends upward from the channel 35 to index with the longitudinal slot 37 defined in the rule 30 in place of the threaded orifice 72 and thumb screw 70 arrangement. The stud receives a washer and wing nut or a similar easy to release fastener, Col 6, line 63 – Col 7, line 8, Col 7, lines 33-40: To use the tool 20 to layout angles the rule 30 must be fully extended so that the proximal rounded end 88 of the rule slot 37 rests against the shank of the thumb screw 70 or the stud, allowing the rule 30 to swing from side to side as necessary As seen in FIGS. 7 through 10. The thumb screw 70 or nut is used to lock the rule 30 in a desired angle relative to the squaring edge 40 of the base 25; Figs. 7-8); and 
using an edge of the ruler portion to draw a line with a writing implement at the precise angle (See Figs. 12-13).
E.g. Col 6, lines 32-63: To maintain the rule 30 within the channel 35, a thumb screw 70 is received by a threaded orifice 72 defined in the flared portion 60 of the channel 35, in line with the center of the channel 35. The thumb screw 70 indexes with the longitudinal slot 37 defined in the rule 30. The thumb screw 70 preferably mounts a washer 73 and/or defines a shoulder 75 to aid in bearing on the rule 30. Alternatively, a stud extends upward from the channel 35 to index with the longitudinal slot 37 defined in the rule 30 in place of the threaded orifice 72 and thumb screw 70 arrangement. The stud receives a washer and wing nut or a similar easy to release fastener. The threaded orifice 72 or (stud) is disposed within the flared portion 60 of the channel 35 to facilitate rotation of the rule 30 when fully extended…; Figs. 7-10).
For claim 20, Holland discloses wherein prior to rotating: abutting the head portion against a work surface (E.g. Col 7, lines 16-33: By laying the tool 20 on a work surface and using the zero end 150 of the rule 30 and the intersection of the rule 30 and squaring edge 40 the function of a set of dividers can be duplicated with the advantage of direct reading measurements…; Figs. 12-13).

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 2-4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Holland.
	For claim 2, although Holland fails to expressly disclose a pivot pin adapted to move the ruler portion relative to the head portion when the locking mechanism is disengaged, Holland teaches an element adapted to move the ruler portion relative to the head portion when the locking mechanism is disengaged (E.g. Col 6, lines 32-45: To maintain the rule 30 within the channel 35, a thumb screw 70 is received by a threaded orifice 72 defined in the flared portion 60 of the channel 35, in line with the center of the channel 35. The thumb screw 70 indexes with the longitudinal slot 37 defined in the rule 30. The thumb screw 70 preferably mounts a washer 73 and/or defines a shoulder 75 to aid in bearing on the rule 30. Alternatively, a stud extends upward from the channel 35 to index with the longitudinal slot 37 defined in the rule 30 in place of the threaded orifice 72 and thumb screw 70 arrangement. The stud receives a washer and wing nut or a similar easy to release fastener. The threaded orifice 72 or (stud) is disposed within the flared portion 60 of the channel 35 to facilitate rotation of the rule 30 when fully extended; Figs. 7-10).
	However, having a pivot pin adapted to move the ruler portion relative to the head portion fails to yield unpredictable results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holland to have 
For claim 3, although Holland fails to expressly disclose wherein the locking mechanism further comprises: at least one locking pin, Holland teaches the locking mechanism comprises a thumb screw 70 (E.g. Col 6, lines 32-45). However, having the locking mechanism further comprises: at least one locking pin fails to yield unpredictable results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holland to have the locking mechanism further comprises: at least one locking pin in order to satisfy system needs and/or environment requirement which require using such well-known type of locking mechanism, also because such modification would have been considered a mere design consideration which fails to patentably distinguish over Holland.
For claim 4, although Holland fails to expressly disclose wherein the at least one locking pin and pivot pin are operative to prevent movement of the ruler portion with respect to the head portion, Holland teaches the locking mechanism is operative to prevent movement of the ruler portion with respect to the head portion (E.g. Col 6, lines 32-45). However, having at least one locking pin and pivot pin operative to prevent movement of the ruler portion with respect to the head portion fails to yield unpredictable results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holland to have at least one locking pin and pivot pin operative to prevent movement of the ruler portion with respect to the head portion in order to satisfy system needs and/or environment requirement which require using such well-known type of locking mechanism, also because such 
	For claim 18, although Holland fails to expressly disclose rotating the ruler portion about a pivot point engaged with the ruler portion and the head portion, Holland teaches rotating the ruler portion about a fastener with the ruler portion and the head portion (E.g. Col 6, lines 32-63: To maintain the rule 30 within the channel 35, a thumb screw 70 is received by a threaded orifice 72 defined in the flared portion 60 of the channel 35, in line with the center of the channel 35. The thumb screw 70 indexes with the longitudinal slot 37 defined in the rule 30. The thumb screw 70 preferably mounts a washer 73 and/or defines a shoulder 75 to aid in bearing on the rule 30. Alternatively, a stud extends upward from the channel 35 to index with the longitudinal slot 37 defined in the rule 30 in place of the threaded orifice 72 and thumb screw 70 arrangement. The stud receives a washer and wing nut or a similar easy to release fastener. The threaded orifice 72 or (stud) is disposed within the flared portion 60 of the channel 35 to facilitate rotation of the rule 30 when fully extended…; Figs. 7-10).
	However, rotating the ruler portion about a pivot point fails to yield unpredictable results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holland to include rotating the ruler portion about a pivot point in order to satisfy system needs and/or environment requirement, also because such modification would have been considered a mere design consideration which fails to patentably distinguish over Holland.

12.	Claims 5-6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Holland in view of Parke (US Pat. No. 4,463,632).
For claim 5, Holland fails to expressly disclose wherein the alignment mechanism further comprises: at least one locking detent.
	However, as shown by Parke, it was well known in the art of tools to include an alignment mechanism that comprises: at least one locking detent (E.g. Col 1, lines 13-27, Col, lines 38 – Col 4, line 3).
	It would have been obvious to one of ordinary skill in the art of tools before
the effective filling date of the claimed invention modify Holland with the teaching of Parke in
order to firmly engage the tool in a desired position and thereby improve the overall tool.
	For claim 6, Parke further teaches wherein the at least one locking detent comprises: a body operatively engaged with a spring (E.g. Col 1, lines 13-27, Col, lines 38 – Col 4, line 3).
	For claim 17, Holland fails to expressly disclose wherein aligning further comprises: interlocking at least one locking detent into an aperture on the ruler portion.
	However, as shown by Parke, it was well known in the art of tools to include an aligning that comprises: interlocking at least one locking detent into an aperture on a ruler portion (E.g. Col 1, lines 13-27, Col, lines 38 – Col 4, line 3).
	It would have been obvious to one of ordinary skill in the art of tools before
the effective filling date of the claimed invention modify Holland with the teaching of Parke in
order to firmly engage the tool in a desired position and thereby improve the overall tool.

13.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Holland in view of Parke and further in view of DeLuca (US Pat. No. 8,782,914).
	For claim 7, Holland in view of Parke fails to expressly disclose wherein the ruler portion has a first portion containing a plurality of angle apertures and a second portion.
E.g. Col 5, lines 19-39, Figs. 2-8).
	It would have been obvious to one of ordinary skill in the art of tools before
the effective filling date of the claimed invention modify Holland in view of Parke with the teaching of Deluca in order to make it easy and simple for the user of the tool to mark desired angles and thereby enhance the overall user experience.

14.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Holland in view of Gioia et al. (US Pat. No. 7,409,773).
	For claim 9, Holland fails to expressly disclose a faceplate that extends partially over a first end of the ruler portion and is operatively connected to the head portion.
	However, as shown by Gioia, it was well known in the art of tools to include a faceplate that extends partially over a first end of ruler portion and is operatively connected to a head portion (E.g. Col 3, line 46, Col 7, lines 36 – Col 8, line 39, claim 1).
	It would have been obvious to one of ordinary skill in the art of tools before
the effective filling date of the claimed invention modify Holland with the teaching of Gioia to include a faceplate in the tool in order to provide protection to the tool.
	For claim 10, Holland in view of Gioia further discloses a channel formed by the faceplate and a top surface of the head portion operative to permit movement of the ruler portion within the channel (E.g. Gioia; Col 3, line 46, Abstract, Col 7, lines 36 – Col 8, line 39, claim 1; also see Holland Figs. 7-10 showing a channel and a top surface of the head portion operative to permit movement of the ruler portion within the channel).

15.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Holland in view of Li (CN 202151976; machine translation is used).
	For claim 11, Holland fails to expressly disclose wherein the ruler portion further comprises: a first portion with an arced surface with a plurality of angle apertures.
	However, as shown by Li, it was well known in the art of tools to include a ruler portion that comprises: a first portion with an arced surface with angle aperture [E.g.0008-0009, 0013, 0042-0044, see Figs. 1-5].
	Li fails to expressly teach a plurality of angle apertures.
although Li fails to expressly disclose Li fails to expressly teach a plurality of angle apertures, Li teaches a track aperture that covers all the angles [E.g.0008-0009, 0013, 0042-0044, see Figs. 1-5]. However, having a plurality of angle apertures fails to yield unpredictable results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holland in view of Li to have a plurality of angle apertures in order to satisfy system needs and/or environment requirement, also because such modification would have been considered a mere design consideration which fails to patentably distinguish over Holland in view of Li.
	It would have been obvious to one of ordinary skill in the art of tools before the effective filling date of the claimed invention modify Holland with the teaching of Li in order to make it easy and simple for the user of the tool to mark and lock desired angles and thereby enhance the overall user experience.
	For claim 12, Li further teaches wherein the first portion further includes a track operative to accept a portion of a locking pin [E.g.0008-0009, 0013, 0042-0044, see Figs. 1-5].

16.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Holland in view of Neuroth (US 2007/0074413) and further in view of Official Notice.
	For claim 14, Holland fails to expressly disclose audible and tactile feedback members to operative to provide audible and tactile feedback to a user that the apparatus is set to a precise angle.
	However, as shown by Neuroth, it was well known in the art of tools to include audible feedback member to be operative to provide audible feedback to a user that the apparatus is set to a precise angle [E.g. 0026, 0037-0038].
	It would have been obvious to one of ordinary skill in the art of tools before the effective filling date of the claimed invention modify Holland with the teaching of Neuroth in order to for the user to easily determined that a desired angle is reached and thereby increase the ease of use of the user.
	Holland in view of Neuroth fails to expressly disclose including a tactile feedback to the user.
	However, examiner takes official notice that having a tactile feedback to the user is well-known in the art of feedback and would have been obvious to one of ordinary skill in the art in order to provide a feedback that the user can perceive in a loud environment.

Allowable Subject Matter
17.	Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
	Chernyshou (US 2015/0047214)
	Brown (US 2017/0320354)
	Holt (US 2013/0025142)

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689